FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2010 Commission File Number 001-33136 EXETER RESOURCE CORPORATION Suite 1260, 999 West Hastings Street Vancouver, B.C., Canada V6C 2W2 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FoForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXETER RESOURCE CORPORATION (Registrant) October 21, 2010 By: /s/ Cecil Bond Cecil Bond Chief Financial Officer EXHIBIT INDEX Exh. No. Description Caspische Property Technical Report dated September 13, 2010 EXHIBIT 99.1 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report SUMMARY This report is an update to an earlier Technical Report on the Caspiche property (the Property) that was dated March 2010.The purpose of this updated Technical Report is to document exploration progress on the Property since the March 2010 Technical Report, to present the results of an updated mineral resource estimate, and to support the public disclosure of mineral resources at the Caspiche Property from the press release dated 13 September, 2010.The new mineral resource estimate complies with s.2.2(b) and s.2.2(d) of NI 43-101. The Caspiche property is an advanced-staged exploration project located in the Atacama Region of Northern Chile, approximately 120 km southeast of Copiapó.Exeter Resource Corporation (Exeter) commissioned AMEC International (Chile) S.A. (AMEC) to complete a mineral resource estimate for the Caspiche property in March, 2009 and AMEC have since provided a number of updates based on new drilling results, culminating in the current resource dated 13 September 2010.The results of this work are contained within thisNI 43-101 Technical Report.The Caspiche property is owned by Minera Anglo American Chile Limitada (Anglo) and its affiliate Empresa Minera Mantos Blancos S.A. (EMABLOS).Currently, Exeter holds an option and royalties agreement with Anglo covering the 1,262 ha that comprise the Caspiche property.In 2009 and 2010, Exeter established concessions surrounding and overlapping the Anglo claims and third party concessions.A total of 1,995 ha of the Exeter concessions do not overlap Anglo or pre-existing third party concessions. The property is located in the highly-prospective Maricunga metallogenic belt, and thus exploration has focused on high-sulphidation epithermal gold and gold-copper porphyry mineralisation.Anglo first discovered high-sulphidation epithermal gold mineralization in the Caspiche Porphyry area in the 1980s.In the 1990s, Newcrest Mining Limited (Newcrest) discovered high-sulphidation epithermal gold mineralization in the Caspiche Epithermals area (referred to as Caspiche III in previous Technical Reports) and porphyry-style gold-copper mineralization at Caspiche Porphyry, below the high-sulphidation epithermal gold mineralization.Exeter has focused on defining the limits of mineralization at both Caspiche Porphyry and Caspiche Epithermals since 2005. Oligocene to Miocene volcanic and porphyritic intrusive rocks of andesitic to dacitic composition comprise the bedrock geology.Gold and copper mineralization is hosted by pervasive silica-altered volcanic rocks, and intense stockwork veining in volcanic and intrusive rocks.Over 90% of the property is covered by Quaternary glacial deposits and alluvium, up to a maximum depth of 60 m. 1-1 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report Drilling was conducted in three distinct periods between 1988 and 2010, by Anglo, Newcrest, and Exeter.A total of 64,136.44 m of drilling in 144 drill holes was completed on the property.Most of this drilling occurred in the Caspiche Porphyry area, where 55,659 m of drilling in 101 drill holes was completed, about 88% of which was diamond drilling.A total of 7,882.60 m of reverse circulation (RC) and diamond drilling in 37 drill holes was completed at Caspiche Epithermals, about 91% of which was RC drilling. Preliminary metallurgical testwork has been carried out by Exeter on six oxide composites and 20 sulphide composites from the 2007-2010 drilling campaign.The results from the oxide samples were considered encouraging when column leach results fortwo composite samples returned 84% and 77.5% gold recovery.Early in the 2009-2010 drilling season, 7 large diameter (PQ) holes into the oxide zone allowed 29 additional column tests to be started on a range of crush sizes.This workis ongoing as of the effective date of the Report. Initial flotation testwork on a nominal grind of 140 µm K80 on the sulphide composites indicated that about 85% of the copper and between 30% and 70% of the gold was recovered in the concentrate.Work in 2009 and 2010 continued to focus on optimizing the grind and flotation conditions to improve metallurgical performance.Current and ongoing testwork has a focus on composites arranged by pyrite and arsenic content. Testwork carried out in 2010 has included ore hardness tests, flotation tests to optimize regrind requirements and additional gravity concentration tests, as well as locked cycle tests to provide reliable metallurgical performance values.A basic conventional flowsheet has been developed that will be tested by a pilot plant campaign late in 2010. The mineral resource estimate for the Caspiche property was prepared by Mr. Rodrigo Marinho, CPG-AIPG, AMEC Principal Geologist.The mineral resource estimate for the Caspiche property only includes mineralization from the Caspiche Porphyry prospect. AMEC estimated mineral resources for the Caspiche property within shapes based upon lithological and alteration interpretations completed by Exeter.Gold, copper, and silver grades were estimated using ordinary kriging for all domains. Parameters used to assess reasonable prospects of economic extraction for mineral resources that could be mined using open pit and underground mining methods were defined from benchmarking similar projects in Chile. Open pit mineral resources are contained within a pit cone designed with 45° slopes, mining costs of US$1.45/t, processing costs of US$2.70/t for oxide (heap leach) and 1-2 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report US$6.50/t for sulphide (mill), gold process recovery of 50% for oxide and 75% for sulphide, copper process recovery of 85% for sulphide, a gold price of US$950/oz, and a copper price of US$2.30/lb. Table 1-1 summarizes the mineral resources estimated by AMEC for the Caspiche property 13 September, 2010. Table 1-1: Mineral Resource Statement for Caspiche 13 September 2010 Material Category Cut-off Volume Tonnes Au Cu Ag AuEq AuEq (ppm) (Mm3) (Mt) (g/t) (%) (g/t) (g/t) (Moz) OXIDE Measured Au Eq > 0.2 16 38 OXIDE Indicated Au Eq > 0.2 26 60 OXIDE Measured+Indicated Au Eq > 0.2 42 99 OXIDE Inferred Au Eq > 0.2 4 9 SULPHIDE Measured Au Eq > 0.3 SULPHIDE Indicated Au Eq > 0.3 SULPHIDE Measured+Indicated Au Eq > 0.3 SULPHIDE Inferred Au Eq > 0.3 ALL Measured Combined ALL Indicated Combined ALL Measured+Indicated Combined ALL Inferred Combined Continued drilling is required to define the limits of the mineralized system at the Caspiche Porphyry deposit and convert the best sections to indicated or better resource classifications.In conjunction, additional assessment of the potential for deleterious elements and metallurgical characterization studies should be completed, and environmental and hydrological work completed.This work will be used to support a prefeasibility assessment.Water remains a key project hurdle and the program of water acquisition should be accelerated as the project develops.Potential also exists for additional Caspiche style discoveries in the immediate vicinity and this should be followed up aggressively.The work should include the following programs: · Execute the prefeasibility study recommended and budgeted by Wakefield and Marinho, 2010.(timing and budget for this are in the referenced document but are summarised as two to four years and US$19M). 1-3 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report · Negotiate agreement with property owner to south of Caspiche Segundo 1/32 concession to allow for waste stripping to extend onto adjacent property if the large pit option is considered to be the preferred method. · Negotiate agreement with additional property owners around or near Caspiche with potential for infrastructure placement based on the results of the planned prefeasibility study · Conduct further infill and definition drilling as required to convert the best mineralized portions of the inferred resource to indicated or better. 7,500m of drilling is considered sufficient for this.(estimated timeframe 1-2 years, approximate cost US$3M) · Conduct a porphyry exploration drilling program at Caspiche Epithermals and nearby properties with potential for Caspiche style discoveries if an appropriate opportunity can be negotiated.(Estimated timeframe for drilling2,500m at the Caspiche epithermals is 1 to 2 years and an approximate cost is US$1M,The estimated timeframe for acquisition and testing of additional exploration targets is 1-3 years and an approximate budget is US$4M depending on the quantity and quality of identified targets). · Pursue acquisition of water rights associated with the oxide project as a priority and concurrently look for strategic opportunities to acquire water rights for the exploitation of the entire deposit via in house exploration and options or purchase agreement of known resources.In house exploration is considered to be the most cost effective water acquisition strategy albeit over a longer time frame.Technical studies over any encountered flows or catchments and/or acquired rights should be conducted to a high standard.(The approximate cost for this program is budgeted at US$19M over the next 1-2 years and this estimate isbased on the cost of recent water acquisitions in the region. · Continue work on long lead items and critical risk areas associated with the development of the project including the procurement of additional water for the total resource exploitation (including the sulphide component) possible via option agreements.Also project permitting and purchase of surface rights over the deposit and key areas of the permitted property.(Approximate cost to advance these goals over the next two years is estimated at US$7.5M although the time and cost to secure all long lead time items may be higher). · Perform detailed surface mapping and trenching of the gravel deposits at Caspiche Porphyry to evaluate whether the mineralization in the gravels can support mineral resource estimation. · Continue to assess the metallurgical characteristics of the various mineralization styles in order to determine the types of processing required.Future oxide leach 1-4 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report testwork should be performed at various crush sizes to understand the impact of size fraction size on recovery.Future sulphide testwork should focus on optimizing the grind and flotation conditions to improve metallurgical performance, and oretyping controls to produce copper concentrate below arsenic penalty levels. · Assuming positive results from the planned pre-feasibility study expand the scope of environmental baseline work to include a full environmental impact assessment (EIA) submission as part of the ongoing development of the project (the estimated timeframe for this is 1 year from commencement and has an approximate budget of US$2M). · Assuming positive results from the planned pre-feasibility study, completion of a full feasibility on an oxide stand-alone project should be considered as a short lead time item.(the estimated timeframe for this is 1 year from commencement and has an approximate budget of US$2M). 1-5 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report INTRODUCTION Purpose This report has been prepared by the authors for Exeter Resource Corporation (Exeter).The report provides an update on the current status of exploration activities and project development at the Caspiche project, located in Region III, Chile.Exeter commissioned AMEC International (Chile) S.A. (AMEC) to complete an updated mineral resource estimate for the Caspiche property (the Property).The results of this work are presented herein. This NI 43-101 Technical Report also supports the public disclosure of the updated mineral resources at the Caspiche Property from the press release dated 13 September, 2010. The new mineral resource estimate complies with s.2.2(b) and s.2.2(d) of NI 43-101. Additionally Exeter will be using this report as needed in support of disclosure and filing requirements with the Canadian Securities Regulators. Source of Information Information for the Technical Report was derived from previous technical reports on the property and from the reports and documents listed in the references section of this technical report. The technical report is also based on work completed by AMEC on the update to the mineral resource estimate and the authors would like to acknowledge the following individuals · Rodrigo Marinho, AMEC Principal Geologist · Armando Simon, AMEC Principal Geologist Key data sources are listed below. · Work completed by AMEC at the project site and at AMEC’s offices in Santiago, Chile and Vancouver, Chile. Unpublished internal reports. 2-1 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report · Anglo during the period from 1986 to 1990. · Newcrest between the years 1996 to 1998. · Documents from Pablo Mir, a lawyer acting as an agent for Exeter. · Written documents from Mario O Cantin Almonacid, the Head of the Lands Department for Anglo. · Exploration data and material collected by Exeter, supervised by Justin Tolman as Caspiche Project Manager. · Metallurgical data from reports commissioned by Exeter and reviewed by Jerry Perkins in his position as VP Development and Operations for Exeter. Qualified Persons The Qualified Persons responsible for preparation of the Technical Report include Mr. Justin Tolman, MAusIMM, Caspiche Project Manager, and Jerry Perkins, FAusIMM, Vice President of Development and Operations.Mr. Tolman takes responsibility for the regional geology, property geology, mineralization, available exploration data and was involved during the update to the mineral resource estimate.Mr. Tolman is responsible for Sections 1 through 15 and 17 through 22 of the Technical Report.The new mineral resource estimate and the underlying data have been checked and verified by Mr Tolman to the best of his ability.Mr. Perkins is responsible for metallurgical and development activities and is responsible for Section 16 of the Technical Report and portions of the Summary, Interpretation and Conclusions, and Recommendations that relate to the metallurgical and development work. Field Involvement of Qualified Persons Mr Tolman in his role as Caspiche project manager is domiciled in Copiapo and has spent several hundred days both on site and in the Copiapo office since August 2008 to present in the function of managing the exploration and field programs, most recently in September 2010.During site visits Mr Tolman has inspected and sampled core and surface outcrops, drill platforms, sample cutting and logging areas and discussed geological interpretations with all Exeter staff and wide ranging groups of consultants. Mr Perkins has visited site several times, most recently during September 2009 and was responsible for sample selection for metallurgical material and selecting and supervising the laboratory metallurgical testwork for Exeter. Mr Perkins has also arranged and supervised site visits by selected consultants commissioned for infrastructure and environmental investigations. 2-2 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report Previous Technical Reports The following technical reports have been filed on SEDAR for the Caspiche property, and are referenced when relied upon. · Wakefield, T.W, and Marinho, R., 2010, Caspiche Property, Region III, Chile, NI 43-101 Technical Report, prepared for Exeter Resource Corporation, Effictive Date: 12 March 2010 · Wakefield, T.W., and Marinho, R., 2009, Caspiche Property, Region III, Chile, NI 43-101 Technical Report, prepared for Exeter Resource Corporation, Effective Date: 14 September 2009, Revised Date: 19 October 2009. · Wakefield, T.W., and Marinho, R., 2009, Caspiche Property, Region III, Chile, NI 43-101 Technical Report, prepared for Exeter Resource Corporation, Effective Date: 27 March 2009. · Tolman, J., Van Kerkvoort, G., and Perkins, J., 2008, Caspiche Project, February 9, 2009, Technical Report, Region III, Chile, prepared for Exeter Resource Corporation, Effective Date: 9 February 2009. · Van Kerkvoort, G., Delendatti, G.L.A., Perkins, J., 2008, Technical Report & Proposed Exploration for Caspiche Project, Region III, Chile, prepared for Exeter Resource Corporation, Effective Date: 26 April 2008. · Beckton, J., and Perkins, J., 2007, Technical Report & Proposed Exploration for Caspiche Project, Region III, Chile, prepared for Exeter Resource Corporation, Effective Date: 24 December 2007. Effective Dates The effective date of this report is 13 September 2010, which represents the cut-off date for information used in the report.There has been no material change to the information between the effective date and the signature date of the technical report. Unless stated otherwise, all quantities are in metric units and currencies are expressed in constant 2010 US dollars. Units of Measure Common Units Above mean sea level amsl Day d Days per week d/wk Days per year (annum) d/a 2-3 Exeter Resource Corporation Caspiche Property, Region III, Chile NI 43-101 Technical Report Degree ° Degrees Celsius °C Gram g Grams per tonne g/t Greater than > Hectare ha Hour h Hours per day h/d Hours per week h/wk Hours per year h/a Kilo (thousand) k Kilometre km Less than < Metre m Micrometre (micron) µm Milligram mg Milligrams per litre mg/L Millilitre mL Millimetre mm Million M Minute (time) min Month mo Ounce oz Ounces per ton oz/t Parts per billion ppb Parts per million ppm Percent % Pound lb Specific Gravity SG Year yr Abbreviations American Society for Testing and Materials ASTM Canadian Institute of Mining and Metallurgy CIM Global Positioning System GPS Rock Quality Designation RQD Universal Transverse Mercator UTM Reverse Circulation
